Exhibit 10.1

 

July 27, 2005

 

VIA AIR COURIER

Kevin Turner

11220 Talamore Boulevard

Bentonville, Arkansas 72712

 

Dear Kevin:

 

Microsoft Corporation is pleased to confirm our offer for the position of Chief
Operating Officer reporting to Steve Ballmer, Chief Executive Officer. We
anticipate that you will start your employment on September 8, 2005.

 

Microsoft has extended this offer to you based upon your general knowledge,
background, experience and skills and abilities and not because of your
knowledge of your current employer’s or any previous employer’s trade secrets or
other confidential information. As a condition of employment at Microsoft, you
will be required to sign the standard form Microsoft Corporation Employee
Agreement (copy enclosed) in which you agree to, among other things, not
disclose to Microsoft or use in your employment with Microsoft any confidential
or proprietary information or trade secrets of any current or prior employer. In
this regard, you should be extremely careful not to bring to Microsoft any
documents or other materials in tangible form belonging to or acquired from your
current or any prior employer.

 

Annual Compensation. Consistent with the company’s philosophy of pay for
performance, a significant portion of your annual compensation will be provided
through performance-based components. The compensation package associated with
this offer is as follows:

 

Your starting salary will be $570,000 per year, equivalent to approximately
$47,500 per month. Currently, our performance review process provides for an
annual merit increase opportunity, and any increase would be based on
performance. Your first salary review will take place in September 2006. Any
subsequent salary reviews will occur according to the performance review
timetable in place for Microsoft employees at that time.

 

You also will be eligible for the Partnership bonus program. The bonus is
awarded based on performance as evaluated during the performance review process.
The bonus potential ranges from 0-100% of your eligible earnings during the
review period. Your first eligibility for a bonus will be September 2006. Any
subsequent bonus eligibility will occur according to the performance review
timetable in place for Microsoft employees at that time.

 

You will participate in Microsoft’s Shared Performance Stock Award (SPSA)
program, our long-term incentive compensation plan for senior managers and
officers, with a target SPSA award of 624,000 shares. The actual size of the
award will be determined based on the company’s performance against the program
measures. One third of the SPSA award vests on or about August 31, 2006
(following the determination of results for the performance period), with an
additional one-third vesting in each of the following two years, subject to
continued employment through each vesting date. Upon vesting, you will be issued
shares of Microsoft common stock, with shares withheld to pay required
withholding taxes. Your SPSA award is subject to approval by the Compensation
Committee of the Microsoft Board of Directors and will be governed by the terms
and conditions of an award agreement that you will be required to sign as a
condition of the award and by the terms of the Microsoft Corporation 2001 Stock
Plan. Additional materials regarding the SPSA program and your award will be
provided to you approximately 60 days after you commence employment at
Microsoft.

 

You will be eligible for vacation in accordance with Microsoft policy, as well
as participation in the Company’s benefit plans (the company currently provides
a flexible benefits plan, 401(k) savings plan and employee stock purchase plan).
In addition you will be eligible to participate in all other executive
compensation and/or employee benefit programs on the same terms and conditions
that are available to other senior executives at your level.



--------------------------------------------------------------------------------

Relocation. Microsoft will provide you with the relocation benefits described in
the enclosed Relocation Benefits Summary. As part of Microsoft’s executive
relocation assistance program, you are eligible for a third-party home sale
purchase at its appraised value should your primary residence not be otherwise
sold as of a mutually agreed date. The benefits include reimbursement for
certain relocation costs in accordance with the company’s reimbursement
guidelines. Payroll taxes will be withheld; however, Microsoft will provide a
tax gross up to assist you in paying the taxes associated with the lump sum cash
relocation allowance and certain other non-deductible relocation expenses that
will be included in your Form W-2 as gross compensation.

 

Replacement of Forfeited Compensation. In addition, we recognize you are
forfeiting a very significant amount of accumulated equity compensation when you
leave your current employer. Accordingly, as a replacement for that
compensation, we offer the following on-hire cash payment and Stock Award grant.

 

An on-hire payment of $7,000,000 will be made to you within 14 days after our
receipt of your signed letter, Employment Agreement and the other forms enclosed
with this letter. This amount represents our genuine interest in your joining
Microsoft. Payroll taxes will be withheld from the on-hire payment. In the
unlikely event that you leave the company of your own volition or due to
termination for cause by the company prior to completing 12 months of
employment, 100% of the $7,000,000 must be returned to Microsoft. If you leave
the company of your own volition or due to termination for cause by the company
after completing 12 months but prior to completing 24 months of employment,
$4,700,000 of the signing bonus must be returned to Microsoft. If you leave the
company of your own volition or due to termination for cause by the company
after completing 24 months but prior to completing 36 months of employment,
$2,300,000 of the signing bonus must be returned to Microsoft. You hereby
authorize Microsoft to withhold this amount from any monies owed or stock
issuable to you. For purposes of this letter, “for cause” means a good faith
determination by the company that: (a) you have engaged in material dishonesty,
fraud, or theft in connection with the business of the company or its
affiliates; (b) you have engaged in conduct in violation of policies of the
company designed to prevent violations of law, such as, without limitation,
policies pertaining to compliance with the laws prohibiting unlawful
discrimination, harassment, or insider trading; (c) you have been convicted of,
or pled nolo contendere to, a felony; (d) you have materially breached the terms
of your Employee Agreement; (e) your employment with the company violates any
obligation to any third party not to engage in such employment; or (f) you fail
to perform your material duties as an employee.

 

You will be granted a Stock Award of 320,000 shares in Microsoft Corporation
under the Microsoft Corporation 2001 Stock Plan. Subject to continued employment
through each vesting date, this award will vest as follows:

 

  •   25% - September 1, 2008

 

  •   25% - September 1, 2010

 

  •   50% - Upon retirement from the company at age sixty or older.

 

Your Stock Award is subject to approval by the Compensation Committee of the
Microsoft Board of Directors and will be subject to the terms of the Stock Award
Agreement that you will be required to sign as a condition of the award and by
the terms of the Microsoft Corporation 2001 Stock Plan. Additional information
regarding this Stock Award, including the Stock Award Agreement, will be
provided to you approximately 60 days after you commence employment with
Microsoft. Under our current program, you will not be eligible to be considered
for future Stock Awards.

 

Termination of Employment by Microsoft. If Microsoft terminates your employment
for any reason other than “for cause” as defined above, the payback provisions
of the $7,000,000 on-hire payment will become void (i.e., no payback of any
portion of the on-hire payment will be required). Also, in the case of
termination of employment by Microsoft for any reason other than “for cause,”
any portion of the Stock Award up to 160,000 shares that had not vested as of
the date of such termination, will become immediately vested.

 

Death or Disability. If, during your employment, you die or if you become
totally and permanently disabled so as to qualify for Long-Term Disability
coverage as determined by Microsoft’s Long-Term Disability policy in effect at
the

 

2



--------------------------------------------------------------------------------

time of the disability event (as defined and determined under the policy), any
portion of the Stock Award that had not vested will immediately vest. The
forgoing vesting provision supersedes and replaces any provision of the
Microsoft Corporation 2001 Stock Plan concerning vesting.

 

Please recognize that this offer letter is not a contract of employment for any
specific or minimum term and that the employment Microsoft offers you is
terminable at will. This means that our employment relationship is voluntary and
based on mutual consent. You may resign your employment, and Microsoft likewise
may terminate your employment, at any time, for any reason, with or without
cause or notice. Any prior oral or written representations to the contrary are
void, and our at-will relationship may not be modified except by a formal
written employment contract signed by an officer of Microsoft. Attached is an
addendum which specifies that any dispute regarding this letter will be resolved
through arbitration.

 

This offer is contingent on your providing us with acceptable proof of your
identity and authorization to work in the United States and your proper
completion of a Form I-9 (Employment Eligibility Verification) as required under
U.S. immigration regulations. Enclosed is a listing provided by the U.S.
Immigration and Naturalization Service that describes what will be needed. This
offer is also contingent upon the company receiving an acceptable check of your
background, to include criminal convictions, confirmation of identification
information, and credit history.

 

Please sign the copy of this letter and the enclosed Employee Agreement and
promptly return them in the enclosed envelope. It is important that we receive
your letter and the signed Employee Agreement prior to your start date. Please
note that you are not authorized to alter the terms of the Employment Agreement
in any manner. You may keep the original of this letter and a copy of the
Employee Agreement for your records.

 

We believe you will make a substantial impact upon the future direction and
success of our company. We look forward to your joining us. Should you have any
questions, please give me a call.

 

Sincerely,

     

ACCEPTANCE:

/s/    LISA BRUMMEL

     

/s/    KEVIN TURNER

Lisa Brummel

     

Kevin Turner

Vice President, Human Resources

               

July 28, 2005

 

3